Citation Nr: 1326042	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include secondary to service-connected tinnitus.

2.  Entitlement to service connection for sinusitis with chronic cough.

3.  Entitlement to service connection for chronic bilateral otitis externa also characterized as bilateral earaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On the Veteran's June 2009 substantive appeal, the Veteran also claimed that his headaches were related to his service-connected tinnitus.  Therefore, the issue has been characterized to reflect his contentions.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence, other than the representative's written brief presentation, pertinent to the Veteran's claim.

As a final preliminary matter, the March 2007 rating decision also denied the Veteran's bilateral hearing loss service connection claim.  An October 2009 rating decision granted the Veteran's claim.  Consequently, this issue is no longer before the Board.

The issue of entitlement to service connection for bilateral otitis externa is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of migraine headaches.  

2.  The Veteran does not have a current diagnosis of sinusitis with chronic cough.  



CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Sinusitis with chronic cough was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  An August 2006 letter, sent prior to the March 2007 rating decision which gave rise to this appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment reports (STRs), as well his post-service treatment records, have been obtained.  The post-service treatment records associated with the claims file are silent for complaint, treatment, or diagnosis of migraine headaches or sinusitis with chronic cough.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination with nexus opinion is not necessary with respect to the claims for service connection for migraine headaches and sinusitis with chronic cough as he does not have any current diagnoses of these disabilities. 

Moreover, the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to these claimed disabilities.  Therefore, as there is no evidence of current diagnoses or persistent or recurrent symptoms of these claimed disabilities, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims for service connection.

II.  Analysis

The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (As noted the Virtual VA file does not contain any additional evidence or correspondence pertinent to the matter at hand, other than the representative's written brief.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be present.  38 U.S.C.A. § 1131.  The Court has noted that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Id.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With the above criteria in mind, the relevant facts will be summarized.  Review of the STRs reveals a September 1961 report that documents the Veteran's complaints of and treatment for bilateral ear infections.  The STRs, to include the January 1964 separation examination, do not reflect any complaints of migraine headaches or sinusitis with chronic cough.  Clinical evaluation of the Veteran's ears, nose, and throat; as well as the neurological system was normal.  

Post-service treatment records show no treatment for headaches or sinusitis with chronic cough.  A June 2007 VA treatment record reflects that the Veteran was not suffering from a cough and that the nasal membranes were normal without bleeding or edema.  A March 2008 VA treatment record again reflected that the Veteran was not suffering from a cough.  

Based on the foregoing, the Board finds that the Veteran does not have current diagnoses of migraine headaches or sinusitis with chronic cough; or persistent or recurrent symptoms related to such disabilities.  

While the Veteran is competent to report complaints related to headaches and sinus discomfort with cough, as a lay person, he is not competent to attribute such complaints to a specific diagnosis.  In this regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has medically diagnosed disorders of migraine headaches or sinusitis, such questions falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements attributing his headache and sinus complaints to specific diagnoses are not competent and thus entitled to no probative weight.

In conclusion, the most probative and credible evidence of record demonstrates that, for the entire period since the claims have been pending, there is no clinical or credible evidence of current disabilities due to migraine headaches or sinusitis with chronic cough; or persistent or recurrent symptoms related to such disabilities.  Therefore, service connection for these claimed disorders is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable with respect to these claims and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for migraine headaches, to include secondary to service-connected tinnitus is denied.

Service connection for sinusitis with chronic cough is denied.


REMAND

The Veteran also contends that he is entitled to service connection for chronic otitis externa (earaches).  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that the record does not confirm that the Veteran has in fact ever been diagnosed with a chronic disorder of the ears such as chronic otitis externa.  However, the Veteran did report bilateral earaches during a February 2007 VA audiological examination.  The examiner also noted that while she was not asked to provide a medical opinion regarding earaches, this issue should be referred to a physician anyway.  

Therefore, since there is evidence of in-service treatment for ear infections and evidence at least suggesting the possibility of a current disability, the Veteran should be scheduled for a VA examination before an appropriate physician to determine whether he suffers from a chronic disability associated by earaches, and if so, whether it is at least as likely as not that this condition manifested during active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the opportunity to provide VA with any evidence in support of his claim of chronic otitis media that he may have in his possession, or, the opportunity to identify when and where he has received treatment for this condition in the past.  After securing any necessary authorization from him, VA should obtain all identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should then be scheduled for a VA examination before an appropriate physician to determine whether he suffers from a chronic disability associated with earaches, such as otitis externa.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect review of these items.  

The examiner is asked to perform all necessary tests and studies, and identify all (if any) chronic disabilities associated with the Veteran's reported earaches.  If a chronic disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the Veteran's lay statements regarding his history of symptomatology and the in-service evidence of ear infections.  

3.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


